              Case 19-26046-AJC      Doc 23    Filed 12/18/19   Page 1 of 4



                                         UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                         CASE NO. 19-26046-BKC-AJC
                                         CHAPTER 13
 IN RE:
 GERARDO ARIAS
        Debtor.
                        /

      DEBTOR'S MOTION TO VALUE COLLATERAL OF TOWNHOUSES AT
  JACARANDA CONDOMINIUM ASSOCIATION, INC., AND DETERMINE SECURED
                 STATUS OF LIEN ON REAL PROPERTY

IMPORTANT NOTICE TO CREDITORS: THIS IS A MOTION TO VALUE YOUR COLLATERAL

   This Motion seeks to value collateral described below securing the claims of
   the creditors listed below.

   IF YOU DISPUTE THE VALUE ALLEGED OR TREATMENT OF YOUR CLAIM
   PROPOSED IN THIS MOTION, YOU MUST FILE A WRITTEN OBJECTION NO
   LATER THAN TWO BUSINESS DAYS PRIOR TO THE SCHEDULED HEARING
   [SEE LOCAL RULE 3015-3(A)(2)]

   If you have not filed a proof of claim, you have until the later of the claims bar
   date or 21 calendar days from the date this Motion was served on you to file a
   proof of claim or you will be deemed to have waived the right to payment or
   any unsecured claim to which you might otherwise be entitled. [See Local Rule
   3015-3(A)(4).]

         1.     Pursuant to 11 U.S.C. §506, Bankruptcy Rule 3012, Local Rule 3015-3

   the Debtor seeks to value real property securing the claim of Townhouses at

   Jacaranda Condominium Association Inc., who holds two liens recorded on June 17,

   2010 at OR Book 47153 at Page 600 and the second lien recorded on October 25,

   2018 at Instrument number 115407654, both recorded in the official records of

   Broward county, Florida.

         2.     The real property is located at 8233 Northwest 8th Street, Unit 26-06,

   Plantation, FL 33324, and is more particularly described as follows:
              Case 19-26046-AJC       Doc 23    Filed 12/18/19     Page 2 of 4



       Condominium Unit No. 6, ISLANDIA CONDOMINIUM 26, according to the
       Declaration thereof, as recorded in Official Records Book 9046, Page
       824, of the Public Records of Broward County, Florida.

       3.       At the time of the filing of this case, the value of the real property is

$142,900.00, as determined by the Debtor's knowledge and belief.

       4.       Goldman Sachs Mortgage Company and Select Portfolio Servicing,

Inc., holds a lien on the real property, a first mortgage recorded on December 20,

2004 at OR Book 38733 at Page 1232 in the Official Records of Broward County,

Florida, senior to priority to Lender, Townhouses at Jacaranda Condominium

Association Inc., securing claims in the aggregate amount of $168,625.00.

       5.       (Select only one):

        X       Lender, Townhouses at Jacaranda Condominium Association Inc.

collateral consists solely of the debtor's principal residence. As there is no equity in

the real property after payment in full of the claims secured by liens senior to that of

Lien holder, the value of the lien holder, Townhouses at Jacaranda Condominium

Association Inc's secured interest in the real property is $0.

                collateral is not solely the debtor principal residence. After payment in

full of the claims secured by liens senior to that of Lender, there is equity of $

remaining in the real property. Accordingly, the value of the Lender's secured

interest in the real property is $ and the value of the Lender's unsecured, deficiency

claim is $.

       6.       The undersigned has reviewed the docket and claims register and

states (select only one):

        X Lien holder, Townhouses at Jacaranda Condominium Association Inc.,

has not filed a proof of claim. The Trustee shall not disburse any payments to
            Case 19-26046-AJC        Doc 23    Filed 12/18/19    Page 3 of 4



Lender unless a proof of claim is timely filed. In the event a Proof of Claim is timely

filed, it shall be classified as a general secured claim to the extent provided in

paragraph 5, above, and as a general unsecured claim for any deficiency, regardless

of the original classification in the Proof of Claim as filed.

            has filed a proof of claim in this case. It shall be classified as a secured

claim to the extent provided in paragraph 5, above, and as a general unsecured

claim for any deficiency, regardless of the original classification in the proof of claim.

       7.     The subject real property may not be sold or refinanced without proper

notice and further Order of the Court.

       WHEREFORE, the Debtor respectfully requests an Order of the Court (a)

determining the value of the real property in the amount asserted in this Motion, (b)

determining that the secured status of the lien holder's lien as stated above, (c)

determining that any timely filed proof of claim is classified as stated above, (d) if lien

holder's secured interest in the real property is determined to be $0, deeming lien

holder, Townhouses at Jacaranda Condominium Association Inc's liens recorded on

June 17, 2010 at OR Book 47153 at Page 600 and the second lien recorded on

October 25, 2018 at Instrument number 115407654, both recorded in the official

records of Broward county, Florida, on the real property void and extinguished

automatically, without further order of the Court, upon entry of the debtor’s discharge

in this Chapter 13 Case, and (e) providing such other and further relief as is just.

NOTICE IS HEREBY GIVEN THAT:

       1.     In accordance with the rules of this Court, unless an objection is filed

with the Court and served upon the Debtor, the Debtor's attorney, and the Trustee,

Nancy Neidich, at least two (2) business days prior to the hearing scheduled on this
              Case 19-26046-AJC             Doc 23       Filed 12/18/19        Page 4 of 4



motion, the value of the collateral may be established at the amount as stated above

without further notice, hearing or Order of the Court. Pursuant to Local Rule 3015-3,

timely raised objections will be heard at the hearing scheduled on the Motion.

        2.       The undersigned acknowledges that this Motion and the Notice of

hearing thereon must be served pursuant to Bankruptcy Rule 7004 and Local Rule

3015-3 at least 21 days prior to the hearing date and that a certificate of service must

be filed when the Motion and notice of hearing thereon are served.

                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this Court
set forth in Local Rule 2090-1(A) and that a true and correct copy of this Motion to Value Collateral was
sent via email to Nancy Neidich, Trustee at e2c8f01@ch13herkert.com and those set forth in the NEF, this
18th day of December 2019, and this Motion and an upcoming Notice of Hearing will be served on a
separate Certificate of Service via email to those set forth above and by regular mail to Townhouses at
Jacaranda Condo Assoc Inc., c/o Peters & Peters, 9900 Stirling Road, Suite 104, Hollywood, FL 33024 and
Townhouses at Jacaranda Condominium Association, Inc., Attn: Lee Isaacs, President, 8201 Northwest 8th
Street, Plantation, FL 33324.
                                            L AW O FFICES OF M ICHAEL J. B ROOKS , M ICHAEL A. F RANK
                                                     & R ODOLFO H. D E L A G UARDIA , J R .
                                                     Attorneys for the Debtors
                                                     Suite 620 • Union Planters Bank Building
                                                     10 Northwest LeJeune Road #620
                                                     Miami, FL 33126
                                                     Telephone         (305) 443-4217
                                                     Email- Pleadings@bkclawmiami.com


                                                     By /s/ Michael A. Frank
                                                             Michael A. Frank
                                                             Florida Bar No. 339075
